Citation Nr: 0824989	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-28 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a mental disorder.
	

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

In that rating decision, the veteran's claims for service 
connection for a bilateral knee condition, a bilateral elbow 
condition, a low back condition, a sleep disorder, and a 
heart condition were also denied.  The veteran submitted a 
Notice of Disagreement which was ambiguous as to the issues 
to which it applied and the RO issued a Statement of the Case 
for the bipolar disorder only.  Therefore, the Board does not 
have jurisdiction over these five remaining service 
connection issues and they are accordingly referred back to 
the RO for appropriate development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), the VA has 
an expanded duty to notify and assist an appellant in 
developing the information and evidence necessary to 
substantiate a claim.  During the pendency of this appeal, 
the Court of Appeals for Veterans Claims issued decisions in 
the appeals of Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
require VA to provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim before it awards 
service connection, an initial disability rating, and an 
effective date in a decision after the enactment of the VCAA.  
See Dunlap and Dingess, both supra.  In this case, the RO 
attempted to send Dingess notice to the veteran in March 
2006, but the address on file at that time was no longer 
valid and the letter was returned to sender.  The claims file 
shows a new address from the veteran's correspondence as of 
September 2006, but does not show any additional attempts to 
provide the veteran with Dingess notice.



Categorization of Mental Problem as Bipolar Disorder

In the September 2005 rating decision, the RO incorrectly 
labelled the veteran's mental problem as bipolar disorder and 
denied the service connection claim "because the evidence of 
record fails to show that [the veteran has] a diagnosis of 
bipolar disorder in service."  However, in previous 
correspondence from the RO, such as the June 2005 and August 
2005 VCAA letters, this claim is referred to as a "mental 
condition," not bipolar disorder.  Additionally, VA medical 
records include notes from the mental health clinic and a 
diagnosis of schizophrenia.  Since schizophrenia is likewise 
a mental disorder, the absence of a diagnosis of bipolar 
disorder is an insufficient basis upon which to deny the 
claim.  This miscategorization also prevented the RO from 
determining whether service connection is appropriate for any 
mental disorder other than bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran, at his 
last known address, VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess. 

2.	Schedule the veteran for a psychiatric 
examination for the purpose of 
determining the existence and etiology of 
any current mental disorder, to include 
schizophrenia.  All necessary studies and 
test deemed appropriate by the examiner 
should be performed.  The examiner should 
review the veteran's claims folder in 
conjunction with this examination.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to (1) 
whether the veteran has a current mental 
disorder, and (2) whether it is at least 
as likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or permanently 
aggravated during the veteran's period of 
service, or is otherwise etiologically 
related to the veteran's period of 
service in any way.  The rationale for 
any opinion expressed should be set 
forth.  The report of the examination 
should be associated with the claims 
folder.

3.	Then readjudicate the claim in light of 
the additional evidence obtained.  If the 
benefit sought is not granted to the 
veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) 
and give him time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


